Name: Commission Regulation (EEC) No 1221/92 of 12 May 1992 re-establishing the levying of customs duties on products falling within CN code ex 4203, originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: organisation of work and working conditions;  Asia and Oceania;  leather and textile industries;  tariff policy
 Date Published: nan

 No L 128/12 Official Journal of the European Communities 14. 5. 92 COMMISSION REGULATION (EEC) No 1221/92 of 12 May 1992 re-establishing die levying of customs duties on products falling within CN code ex 4203, originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply the countries and terntones concerned may at any time be re-established ; Whereas, in the case of products falling within CN code ex 4203, originating in India, the individual ceiling was fixed at ECU 6 946 000 ; whereas, on 5 February 1992, imports of these products into the Community origina ­ ting in India reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of certain industrial products originating in developing countries ('), extended into 1992 by Regulation (EEC) No 3587/91 (2) and in particular Article 9 thereof, Whereas, pursuant to Article 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of HAS ADOPTED THIS REGULATION : Article 1 As from 17 May 1992, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products originating in the India ; Order No CN code Description 10.0580 4203 10 00 4203 21 00 4203 29 91 4203 29 99 4203 30 00 4203 40 00 Articles of apparel and clothing accessories, of leather or of composition leather, excluding gloves, mittens, and mitts, protec ­ tive for all trades. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 1992. For the Commission Christiane SCRIVENER Member of the Commission (&gt;) OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . This Regulation was last amended by Council Regulation (EEC) No 282/92 (OJ No L 31 . 7. 1992, p. 1 ).